





Exhibit 10.2




EXECUTION VERSION







June 27, 2014

Wausau Paper Corp.

100 Paper Place

Mosinee, WI 54455



Re:

Amendment No. 8 to Note Purchase and Private Shelf Agreement

Ladies and Gentlemen:

Reference is made to that certain Note Purchase and Private Shelf Agreement,
dated as of March 31, 2010 (as amended by Amendment No. 1 thereto, dated July
20, 2010, Amendment No. 2 thereto, dated July 20, 2011, Amendment No. 3 thereto,
dated January 31, 2012, Amendment No. 4 thereto, dated June 26, 2013, Amendment
No. 5 thereto, dated December 17, 2013, Amendment No. 6 thereto, dated March 28,
2014 and Amendment No. 7 thereto, dated May 29, 2014, the “Note Agreement”),
between Wausau Paper Corp., a Wisconsin corporation (the “Company”), on one
hand, and Prudential Investment Management, Inc. (“Prudential”), each of the
Initial Purchasers listed in the Purchaser Schedule attached thereto and each
other Prudential Affiliate as therein defined which becomes bound by certain
provisions thereof as therein provided, on the other hand.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Note Agreement.

The Company has requested that Prudential and the holders of the Notes agree to
the amendments to the Note Agreement as set forth below.  Subject to the terms
and conditions hereof, Prudential and the undersigned holders of the Notes are
willing to agree to the Company’s request.  Accordingly, and in accordance with
the provisions of Section 17 of the Note Agreement, the parties hereto agree as
follows:

SECTION 1.

Amendments.  From and after the Effective Date (as defined in Section 3 hereof),
the parties hereto agree that the Note Agreement is amended as follows:

1.1.

Section 9.10 of the Note Agreement is hereby amended and restated in its
entirety to read as follows:

“9.10

Agreement to Secure Notes. (i) On or prior to July 28, 2014 (or such later date
as agreed by the Required Holder(s) in their sole discretion), obtain approval
from the Company’s board of directors to cause the obligations hereunder to be
secured by Liens on substantially all of the assets of the Company and its
Subsidiaries; and (ii) on or prior to August 27, 2014 (or such later date as
agreed by the Required Holder(s) in their sole discretion), pursuant to
documentation acceptable to the Required Holder(s) (including, but not limited
to an amendment to this Agreement and an intercreditor agreement with the
lenders under the Primary Credit











--------------------------------------------------------------------------------







Facility and at the Company’s sole cost and expense, including the reasonable
fees and expenses of counsel for the Holders), cause the obligations hereunder
to be secured by Liens on substantially all of the assets of the Company and its
Subsidiaries.”

1.2.

Section 10.3 of the Note Agreement is hereby amended and restated in its
entirety to read as follows:

“10.3

Consolidated Net Worth.  The Company will not at any time permit Consolidated
Net Worth to be less than the sum of (i) $220,000,000, plus (ii) an amount equal
to 25% of Consolidated Net Income for each fiscal quarter of the Company ending
on or after September 30, 2014 (with no deduction for a net loss in any such
fiscal quarter), such amount to be increased on a cumulative basis as of the end
of each fiscal quarter, plus (iii) 100% of the proceeds of the issuance of all
Equity Interests after June 30, 2014.  The calculation of Consolidated Net Worth
for purposes of this Section 10.3 (only) shall be adjusted to exclude (1) all
“accumulated other comprehensive income or loss” as shown on the Company’s
consolidated balance sheet (i.e., there will be added back to Consolidated Net
Worth any such amount that is shown as a negative number and there will be
subtracted from Consolidated Net Worth any such amount that is shown as a
positive number); provided, however, that the aggregate amount of all such
amounts added back to Consolidated Net Worth pursuant to this sentence during
the term of this Agreement shall not exceed $70,000,000 and (2) non-cash
restructuring charges incurred after the date of this Agreement and prior to
March 31, 2014 in an aggregate amount not to exceed $40,000,000 (i.e., such
non-cash restructuring charges shall be added back to Consolidated Net Worth).”

1.3.

Section 10.11 of the Note Agreement is hereby amended to delete the phrase
“Restructuring Charges” in the final sentence thereof and replace it with the
phrase “restructuring charges”.

1.4.

Schedule B to the Note Agreement is amended by amending and restating the
following definition thereto in proper alphabetical location:

“Consolidated EBITDDA” means, for any period, as applied to the Company and its
consolidated Subsidiaries without duplication, the sum of the amounts for such
period of: (i) Consolidated Net Income, plus (ii) the following to the extent
deducted in calculating such Consolidated Net Income:  (a) Consolidated Interest
Expense, (b) all federal and state income tax expense, (c) all depreciation,
depletion and amortization expense, (d) any non-cash asset impairments or
restructuring charges (other than any non-cash charges to the extent that such
charge represents an accrual of or reserve for a future cash payment), including
non-cash charges relating to the vesting of performance unit and equity based
compensation plans in connection with any change of control, (e) solely for the
four fiscal quarter period ending June 30, 2014, actual cash restructuring
charges (including proxy-related settlement charges) of up to $8,000,000, and
(f) actual cash proxy defense-related expenses in an aggregate amount not to
exceed $2,000,000 during such period, all of the foregoing as determined and
computed on a Consolidated basis in accordance with GAAP.

1.5.

Schedule B to the Note Agreement is amended by deleting the following definition
in its entirety: “Restructuring Charges”.





- 2 -




--------------------------------------------------------------------------------







SECTION 2.

Representations and Warranties.  The Company represents and warrants that (a)
the execution and delivery of this letter has been duly authorized by all
necessary corporate action on behalf of the Company and this letter has been
executed and delivered by a duly authorized officer of the Company, (b) each
representation and warranty set forth in Section 5 of the Note Agreement is true
and correct as of the date of execution and delivery of this letter by the
Company with the same effect as if made on such date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct as of such earlier date), (c) all necessary or
required consents to this letter have been obtained and are in full force and
effect, (d) both before and after giving effect to the amendments set forth in
Section 1 hereof, no Event of Default or Default exists or has occurred and is
continuing on the date hereof, and (e) the Company has not paid or agreed to
pay, and will not pay or agree to pay, any other fees or other consideration for
or with respect to the amendment to the Primary Credit Facility referred to in
Section 3.1(ii) below, other than the work fee specified in Section 3(c)
thereof.

SECTION 3.

Conditions Precedent.  The amendments in Section 1 hereof shall become effective
upon the satisfaction of each of the following conditions (the “Effective
Date”):

3.1.

Documents.  Prudential and the holders of the Notes of original counterparts or,
if satisfactory to Prudential and the Required Holder(s), certified or other
copies of all of the following, each duly executed and delivered by the party or
parties thereto, in form and substance satisfactory to Prudential and the
Required Holder(s), dated the date hereof unless otherwise indicated, and on the
date hereof in full force and effect:

(i)

counterparts of this letter executed by the Company, the Guarantors, Prudential,
and the Required Holders; and

(ii)

a copy of an amendment to the Primary Credit Facility, executed by the Company
and the requisite lenders thereunder, and the conditions precedent to the
effectiveness of such amendment shall have been satisfied and such amendment
shall be in full force and effect.

SECTION 4.

Reference to and Effect on Note Agreement; Ratification of Note Agreement.  Each
reference to the Note Agreement in any other document, instrument or agreement
shall mean and be a reference to the Note Agreement as modified by this letter.
 Except as specifically set forth in Section 1 hereof, the Note Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.  Except as specifically stated in this letter, the execution, delivery
and effectiveness of this letter shall not (a) amend the Note Agreement or any
Note, (b) operate as a waiver of any right, power or remedy of the holder of any
Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement or Note at any time.  The execution, delivery
and effectiveness of this letter shall not be construed as a course of dealing
or other implication that Prudential or any holder of the Notes has agreed to or
is prepared to grant any consents or agree to any waiver to the Note Agreement
in the future, whether or not under similar circumstances.

SECTION 5.

Confirmation of Guaranty.  By its signature below, each Guarantor agrees and
consents to the terms and provisions of this letter and agrees that its Guaranty
shall




- 3 -




--------------------------------------------------------------------------------







remain in full force and effect and is hereby ratified and confirmed in all
respects after giving effect to this letter.




SECTION 6.

Expenses.  The Company hereby confirms its obligations under the Note Agreement,
whether or not the transactions hereby contemplated are consummated, to pay,
promptly after request by Prudential or any holder of any Note, all reasonable
out-of-pocket costs and expenses, including attorneys’ fees and expenses,
incurred by Prudential or such holder in connection with this letter agreement
or the transactions contemplated hereby, in enforcing any rights under this
letter agreement, or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this letter agreement or
the transactions contemplated hereby.  The obligations of Company under this
Section 6 shall survive transfer by any holder of any Note and payment of any
Note.

SECTION 7.

Governing Law.  THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF
ILLINOIS EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

SECTION 8.

Counterparts; Section Titles.  This letter may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
 Delivery of an executed counterpart of a signature page to this letter by
facsimile shall be effective as delivery of a manually executed counterpart of
this letter. The section titles contained in this letter are and shall be
without substance, meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

SECTION 9.

Release.  In consideration of the Required Holder(s) entering into this letter,
each of the Company and the Guarantors hereby releases and forever discharges
each Holder, and each of such Holder’s predecessors, successors, assigns,
officers, managers, directors, employees, agents, attorneys, representatives,
and affiliates (hereinafter all of the above collectively referred to as the
“Holder Group”), from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, in each case to the extent arising in connection with the Note
Agreement, the Notes, any Guaranty Agreement or any documents related thereto
(collectively, the “Note Documents”) or any of the negotiations, activities,
events or circumstances arising out of or related to the Note Documents through
the date of this letter, whether arising at law or in equity, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which the Company or any of the Guarantors may have or
claim to have against any of the Holder Group; provided, that nothing herein
will constitute a release or discharge of the agreements set forth herein or of
the effectiveness of the  Note Documents from and after the date hereof.

[signature page follows]





- 4 -




--------------------------------------------------------------------------------







Very Truly Yours,

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

THE PRUDENTIAL INSURANCE COMPANY OF   

  AMERICA







By:  /s/ MARIE FIORAMONTI

Vice President




PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY







By:  /s/ MARIE FIORAMONTI

Assistant Vice President







PRUDENTIAL ANNUITIES LIFE ASSURANCE

   CORPORATION

PRUDENTIAL RETIREMENT INSURANCE

  AND ANNUITY COMPANY







By:

Prudential Investment Management, Inc. (as (Investment Manager)







By:  /s/ MARIE FIORAMONTI

Vice President




FORETHOUGHT LIFE INSURANCE COMPANY

MODERN WOODMEN OF AMERICA

ZURICH AMERICAN INSURANCE COMPANY

COMPANION LIFE INSURANCE COMPANY

UNITED OF OMAHA LIFE INSURANCE

  COMPANY







By:

Prudential Private Placement Investors,

L.P. (as Investment Advisor)




By:

Prudential Private Placement Investors, Inc.

(as its General Partner)







By:  /s/ MARIE FIORAMONTI

Vice President





Amendment No. 8 to Note Purchase and Private Shelf Agreement




--------------------------------------------------------------------------------










Accepted and Agreed:




WAUSAU PAPER CORP.










By:

/s/ SHERRI L. LEMMER

Name:

Sherri L. Lemmer

Title:

SVP/CFO




WAUSAU PAPER TOWEL & TISSUE, LLC










By:

/s/ SHERRI L. LEMMER

Name:

Sherri L. Lemmer

Title:

SVP/CFO







04926-0299

CH2\14903923.3  








Amendment No. 8 to Note Purchase and Private Shelf Agreement


